Citation Nr: 1132783	
Decision Date: 09/06/11    Archive Date: 09/12/11

DOCKET NO.  05-14 278	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for a low back disorder.

3.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for a disability manifested by joint pain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The Veteran had active service in the United States Army from October 1972 to June 1993.  This case originally came before the Board of Veterans' Appeals (Board) on appeal from a January 2004 rating decision issued by the Montgomery, Alabama Regional Office (RO) of the Department of Veterans Affairs (VA).

In December 2009, the Board remanded the issue for further development.  The case has now been returned to the Board for appellate review.

The issues of entitlement to service connection for a neck disorder and a bilateral shoulder disorder have been raised by the record, but these issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over either issue, and each claim is referred to the AOJ for appropriate action.  

The issue of entitlement to service connection for a low back disorder is addressed in the REMAND portion of the decision below and that issue is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a March 1994 rating decision, VA denied service connection for low back pain and joint pain; notice was given to the Veteran, and he did not timely appeal.

2.  The additional evidence added to the record since the March 1994 rating decision, by itself and/or when considered with previous evidence of record, relates to unestablished facts necessary to substantiate the claim for a low back disorder.

3.  The additional evidence added to the record since the March 1994 rating decision, by itself and/or when considered with previous evidence of record, does not relate to unestablished facts necessary to substantiate the claim for joint pain.


CONCLUSIONS OF LAW

1.  The March 1994 rating decision that denied the claim of entitlement to service connection for low back pain and joint pain is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2010).

2.  The evidence submitted subsequent to the March 1994 rating decision that denied service connection for a low back disorder is new and material, and the claim is reopened.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5108 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.156 (2010).

3.  The evidence submitted subsequent to the March 1994 rating decision that denied service connection for a disability manifested by joint pain is not new and material, and the claim is not reopened.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5108 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Prior unappealed rating decisions may not be reopened absent the submission of new and material evidence warranting revision of the previous decision.  38 U.S.C.A § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).  "New" evidence means evidence "not previously submitted to agency decisionmakers."  38 C.F.R. § 3.156(a) (2010).  "Material" evidence means "evidence that, by itself or when considered with previous evidence of record, related to an unestablished fact necessary to substantiate the claim."  Id.

In order to be "new and material" evidence, the evidence must not be cumulative or redundant, and "must raise a reasonable possibility of substantiating the claim," which has been found to be enabling, not preclusive.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1991).

Historically, in a March 1994 rating decision, the RO denied claims for low back and joint pain.  The evidence considered by the RO in making its March 1994 decision included such evidence as the Veteran's DD Form 214, his service treatment records (STRs), his July 1993 VA Form 21-526, retired military medical treatment records dated in 1993, and the report of the VA medical examination conducted in November 1993.  

The Veteran did not appeal and the decision became final.  The March 1994 decision is the last final denial on any basis.  Therefore, the Veteran's claims may be reopened only if new and material evidence has been secured or presented.  See Glynn v. Brown, 6 Vet. App. 523 (1994).

The evidence added to the record subsequent to the issuance of the March 1994 rating decision includes written statements from the Veteran and his representative; private and VA treatment records dated between 2003 and 2008; the report of the VA medical examination conducted in June 2008; and April 2008 personal hearing testimony.

Low Back

The claim for a low back disorder was denied in March 1994 on the basis that the November 1993 VA medical examination did not reveal the existence of any current low back chronic disability involving muscle spasms or limitation of range of motion although degenerative changes were demonstrated on radiographic examination.  The RO concluded that no chronic disability of the spine existed; any new and material evidence must relate to this.

The November 1993 VA medical examination led to radiographic examination of the Veteran that revealed the presence of mild degenerative changes at L4 and L5.  He exhibited a full range of motion and he had no pain.  

The Veteran submitted his request to reopen his claim for service connection for a low back disorder in June 2003.  He testified at his April 2008 personal hearing at the RO that his low back problems had been getting worse and that his private doctor had ordered x-rays in the course of his low back treatment.  He said that he would take Motrin when he was experiencing low back pain; that he would restrict his activities due to his back problem; and that he thought that he may have been diagnosed with arthritis.

Review of the Veteran's private medical treatment records reveals that his treating physician had referred him for polysomnography testing that was accomplished in June 2008.  The testing physician noted that the Veteran had a past medical history of back trouble.

The Board notes that the Veteran is competent to report that he experienced low back pain and that his activities of daily living were affected by his back pain.  See Buchanan v. Nicholson, 451 F.3d 1331 (2006).  As previously noted, the credibility of the evidence is presumed for the purpose of reopening.  Justus v. Principi, 3 Vet. App. 510 (1992).  

In addition, the private physician note of a history of back problems coupled with the ordering of back x-rays intimated that the Veteran's 1993 degenerative changes are related to his present low back pathology.  Thus, the claims file now contains evidence of a current disability involving the low back that is related to his in-service experiences.  

In light of the fact that the Veteran likely has some current lumbar spine arthritis, and in light of the fact that he is competent to testify as to causation and continuity of his low back symptomatology, this additional evidence shows that his low back disorder may be related to service.  

The Board, therefore, finds that the evidence submitted subsequent to the March 1994 rating decision is relevant as to the question of whether the Veteran incurred any lumbar spine pathology during his years of service.  As such, the evidence is new and material evidence and sufficient to reopen the claim.  With the claim having been reopened, the claim will be remanded for further development.

Joint Pain

As a procedural matter, several of the Veteran's various joint complaints have been addressed individually.  As noted above, complaints related to the back were addressed above and are being remanded to the RO below.  In addition, service connection for a right knee disability was granted in April 2009, while service connection for a left knee disorder was denied in January 2009 which he did not appeal.  Furthermore, claims for a chronic neck disorder and a chronic right or left shoulder disorder have been referred to the RO for appropriate action.  

The Board also notes that the Veteran testified, in April 2008, that he had thought that he had arthritis in his hand, but it later turned out that he had carpal tunnel syndrome.  See RO Hearing Transcript p. 9.  He did not provide testimony about any other joint pain.

The Board notes that pain alone, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), aff'd in part, vacated and remanded in part on other grounds by Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).

The March 1993 rating action indicated that the Veteran's claim was denied because, while he complained of having pain in his hands, there was no radiographic evidence of any arthritis.  The rating decision also stated that there was no evidence of any chronic disability associated with the complaint of joint pain.  

The Veteran submitted a claim to reopen his claim for service connection for joint pain in June 2003; as previously noted, other than his knees, low back, neck and shoulders (which are addressed elsewhere) he has not been specific about where he has joint pain.  As service connection for his claimed joint pain had previously been denied because there was no evidence of record to demonstrate the existence of any arthritis or chronic disability, for new evidence to be material in this matter, it would have to tend to show that he has been diagnosed with some joint disability, such as arthritis, that is related to service.

None of the evidence submitted since the March 1993 contains any diagnosis or findings relating to the existence of any current joint disorder other than the knees, low back, neck or shoulders.  The Veteran has contended that has current joint pain that is related to his active service.  However, there is no evidence of any such existing arthritis within one year of his separation from service in June 1993.  In fact, there is no competent medical evidence documenting the current existence of any kind of chronic joint pathology other than the knee, low back, neck or shoulders addressed elsewhere.  

The evidence added to the record does not address or contradict the reasoning offered in support of the March 1994 rating decision.  In other words, it does not tend to support any one of the Veteran's contentions in a manner not already addressed in March 1994.  The newly received evidence merely demonstrates that he continues to maintain that he has joint pain/arthritis that he incurred while in service.  It has no direct bearing on the issue of entitlement to service connection for said complaints, and therefore, is not material. 

The Federal Circuit Court of Appeals has indicated that evidence may be considered new and material if it contributes "to a more complete picture of the circumstances surrounding the origin of a veteran's injury or disability, even where it will not eventually convince the Board to alter its ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 1998).  

The Board finds that the evidence submitted since the March 1993 rating decision does not provide relevant information as to the question of whether the Veteran's current joint pain complaints are etiologically related to any incident of his service.  No competent medical opinion confirming the existence of any such joint-related pathology has been received since the March 1993 rating decision.  

The Board notes that Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability, there is no valid claim presented.   Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

For the reasons set forth above, none of the evidence added to the record since the March 1994 rating decision, either by itself or in the context of all the evidence, is new and material evidence sufficient to reopen the Veteran's claim of entitlement to service connection for joint pain.  Therefore, the March 1994 rating decision remains final, and the claim for service connection for joint pain is not reopened.

Finally, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

In addition, the decision of the United States Court of Appeals for Veterans Claims (Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006), requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date.  

In this case, the Board is granting the Veteran's application to reopen the claim for a low back disorder, which is the full benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist in relation to the reopening of this claim, such error was harmless and will not be further discussed.

With respect to the claim for joint pain, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held, in part, that VA's duty to notify a claimant seeking to reopen a claim included advising the claimant of the evidence and information needed to reopen the claim and notifying the claimant of the evidence and information needed to establish entitlement to the underlying claim for the benefit sought by the claimant.  

The Court further held that VA must, in the context of a claim to reopen, look at the bases for the denial in the prior decision and respond with a notice letter that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial.  

In this case, the Veteran was notified of the information necessary to reopen his claim in a letter dated in January 2010; this was followed by the issuance of a supplemental statement of the case (SSOC) in February 2011.  In the January 2010 letter, the RO informed him about what was needed to reopen his claim.

In particular, the letter informed the Veteran of what constituted new and material evidence, why his claim had previously been denied and what was needed to reopen the claim.  He was informed of the evidence and information needed to establish entitlement to service connection for joint pain, the underlying claim.  Consequently, the Board finds that adequate notice has been provided, as he was informed about what evidence is necessary to substantiate the elements required to establish service connection found insufficient in the previous denial.  

Not only has he been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond, but the RO also readjudicated the case by way of an SSOC issued in February 2011 (after the notice was provided).

The January 2010 VA letter informed the Veteran of the types of evidence needed to substantiate his joint pain claim and of its duty to assist him in substantiating his service connection claim under the VCAA.  The letter informed him that VA would assist him in obtaining evidence necessary to support his claim, such as medical records, records from other Federal agencies, etc.  He was advised, under 38 C.F.R. § 3.159(b)(1), that it is his responsibility to provide or identify, and furnish authorization where necessary for the RO to obtain, any supportive evidence pertinent to his claim.  

The Board finds that the information provided to the Veteran complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify and assist.  In addition, the January 2004 rating decision, the March 2005 SOC and the August 2009 and February 2011 SSOCs explained the basis for the RO's actions, and provided him with opportunities to submit more evidence.  All relevant available evidence identified by the Veteran relative to his new and material evidence facial injury residuals service connection claim has been obtained and associated with the claims file.  

Furthermore neither the Veteran nor his representative has identified any other pertinent available evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his joint pain claim, and to respond to VA notices.  

In addition, to whatever extent the decision of the Court in Dingess requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date, the Board finds no prejudice to the Veteran in proceeding with the present decision.  Letters to the Veteran from VA, dated in October 2009, and January 2010, contained the information required by Dingess.  

The Veteran has had ample opportunity to respond/supplement the record and he has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (holding that "where a claim has been substantiated after the enactment of the VCAA, the Veteran bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues").  

The United States Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, neither the Veteran nor his representative has alleged any prejudicial or harmful error in VCAA notice, and the Board finds, based the factors discussed above, that no prejudicial or harmful error in VCAA notice has been demonstrated in this case.  

Furthermore, it is apparent from the procedural history of this case that the legal elements required to demonstrate entitlement to service connection have been stated repeatedly, as have those for new and material evidence, thus establishing that a reasonable person such as the Veteran could be expected to understand what was still needed based on all the various types of notice provided in the record of this case.  Therefore, VA has no outstanding duty to inform him that any additional information or evidence is needed for the claim on appeal.

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d).  Here, VA reviewed the claims file.  Private and VA medical records were obtained and associated with the claims file.  The Veteran was afforded the opportunity to present testimony at his April 2008 personal hearing at the RO.

In attempts to reopen previously denied claims for service connection, the duty to assist does not include provision of a medical examination or opinion, unless new and material evidence has been secured.  See 38 C.F.R. § 3.159 (c)(4)(iii).  The Veteran was not afforded an examination in association with this petition to reopen.  As discussed below, the Board concludes that new and material evidence has not been submitted on this claim regarding joint pain.  Accordingly, there is no duty to provide an examination and no error exists.  See id. 

The Veteran was informed about the kind of evidence that was required and the kinds of assistance that VA would provide and he was supplied with the text of 38 C.F.R. § 3.159.  He did not provide any information to VA concerning available treatment records that he wanted the RO to obtain for him that were not obtained.  He was given more than one year in which to submit evidence after the RO gave him notification of his rights under the pertinent statute and regulations.  

Therefore, there is no duty to assist that was unmet and the Board finds no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the veteran has been prejudiced thereby).

All relevant facts with respect to the claim for joint pain have been properly developed.  Under the circumstances of this case, a remand would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).


ORDER

The application to reopen a claim of entitlement to service connection for a low back disorder is granted.

New and material evidence not having been submitted to reopen the claim of entitlement to service connection for disability manifested by joint pain, the appeal is denied


REMAND

A determination has been made that additional development is necessary with respect to the issue on appeal.  Accordingly, further appellate consideration will be deferred and this case remanded to the AMC/RO for action as described below.

In this case, there is medical evidence of record showing that the Veteran had degenerative changes at L4-5 within one year of his service separation and other evidence indicating that these degenerative changes have likely continued to the present.  He has also presented written statements and testimony to the effect that he has suffered from back pain since service and that his activities have been limited by his low back symptoms, including pain.  

In light of the existence of credible evidence of continuity of symptoms capable of lay observation, the Board finds that the duty to assist in this case requires that a VA medical opinion should be obtained on remand.

Readjudication on remand should reflect consideration of all applicable theories.  These considerations require the gathering of medical records and further investigation by medical professionals, inasmuch as the Board is prohibited from substituting its own unsubstantiated medical opinions.  See Colvin v. Derwinski, Vet. App. 171, 175 (1991).  In addition, the duty to assist includes obtaining medical records and examinations where indicated by the facts and circumstances of an individual case.  See Murphy v. Derwinski, 1 Vet. App. 78 (1990).  

The Court has held that the Board's task is to make findings based on evidence of record - not to supply missing facts.  Beaty v. Brown, 6 Vet. App. 532 (1994).  Thus, where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order to fulfill its statutory duty to assist the Veteran to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

Therefore, to ensure full compliance with due process requirements, this case is REMANDED for the following:

1.  Review the claims file and ensure that all notification and development action required by 38 U.S.C.A. §§ 5102, 5103, and 5103A and implementing regulations found at 38 C.F.R. § 3.159 is completed.

2.  Obtain clinical records from the VA Medical Center in Montgomery, Alabama, for the period from June 2008 to the present.

3.  Schedule the Veteran for an examination to determine the nature, extent, onset date, and etiology of his low back pathology.  The claims file must be made available to and reviewed by the examiner.  Any studies, such as radiographic examination, deemed necessary should be performed.  

The examiner should consider the information in the claims file and the data obtained from the examination to provide an opinion as to the diagnosis and etiology of any lumbar spine disorder found.  

The examiner is asked to offer a medical opinion on the following:

* Does the Veteran currently have any lumbar spine pathology?  If so, specify the appropriate diagnosis or diagnoses.

* What kinds of symptoms are etiologically related to such pathology?

* What is the likelihood, based on what is medically known about lumbar spine pathology, that any of the Veteran's current complaints are directly caused by or etiologically related to any incident of service?

* What is the likelihood, based on what is medically known about lumbar spine pathology such as degenerative joint disease, that any degenerative changes documented within one year of the Veteran's separation from service are related to any currently diagnosed pathology?

In assessing the relative likelihood as to origin and etiology of the lumbar spine conditions specified above, the examiner should apply the standard of whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that any claimed disorder is causally or etiologically related to the Veteran's active service, or whether such a causal or etiological relationship is unlikely (i.e., less than a 50 percent probability), with the rationale for any such conclusion set out in the report.

Note:  As used above, the term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  

If any opinion and supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon mere conjecture, the examiner should clearly and specifically so specify in the report, and explain why this is so.  

In this regard, if the examiner concludes that there is insufficient information to provide an etiologic opinion without result to mere speculation, the examiner should state whether the inability to provide a definitive opinion was due to a need for further information (with said needed information identified) or because the limits of medical knowledge had been exhausted regarding the etiology of the Veteran's lumbar pathology.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

4.  Upon receipt of the VA medical examination report, conduct a review to verify that all requested opinions have been offered.  If information is deemed lacking, the AMC/RO should refer the report to the examiner for corrections or additions.    

5.  After all appropriate development has been accomplished, consider all of the evidence of record and re-adjudicate the low back claim.  The readjudication should reflect consideration of all the evidence of record and be accomplished with application of all appropriate legal theories.  

6.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a SSOC and given an appropriate period of time for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


